         CASE 0:20-cr-00081-SRN-TNL Doc. 36 Filed 10/29/20 Page 1 of 8




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 United States of America,                         Case No. 20-cr-81 (SRN/TNL)

                      Plaintiff,

 v.                                                          ORDER

 Antonio Eric Torres Maldonado,

                      Defendant.


 Angela M. Munoz, Assistant United States Attorney, United States Attorney’s Office,
 300 South Fourth Street, Suite 600, Minneapolis, MN 55415 (for the Government);

 Manvir K. Atwal, Assistant Federal Defender, Office of the Federal Defender, 300
 South Fourth Street, Suite 107, Minneapolis, MN 55415 (for Defendant).


       This matter is before the Court, United States Magistrate Judge Tony N. Leung, on

the following pretrial motions:

       1. Government’s Motion for Discovery Pursuant to Federal Rules of Criminal
          Procedure 16(b), 12.1, 12.2, 12.3 and 26.2, ECF No. 10;

       2. Defendant’s Pretrial Motion for Disclosure of 404 Evidence, ECF No. 16;

       3. Defendant’s Motion to Compel Attorney for the Government to Disclose
          Evidence Favorable to Mr. Maldonado, ECF No. 17;

       4. Defendant’s Motion for Discovery and Inspection, ECF No. 18;

       5. Defendant’s Motion for Discovery of Expert Under Rule 16(a)(1)(G), ECF No.
          19; and

       6. Defendant’s Motion for Government Agents to Retain Rough Notes and
          Evidence, ECF No. 20.



                                           1
            CASE 0:20-cr-00081-SRN-TNL Doc. 36 Filed 10/29/20 Page 2 of 8




       These motions were originally scheduled to be heard by the undersigned on October

2, 2020. ECF No. 32. Defendant subsequently requested that the motions be decided on

the papers, and the Government had no objection. ECF Nos. 34, 35. Accordingly, the

October 2 hearing was stricken, and the motions were taken under advisement. ECF No.

35. Based upon the record and memoranda, IT IS HEREBY ORDERED as follows:

       1.       The Government’s Motion for Discovery Pursuant to Federal Rules of

Criminal Procedure 16(b), 12.1, 12.2, 12.3, and 26.2, ECF No. 10, is GRANTED. This

motion seeks discovery available under Federal Rules of Criminal Procedure 12.1, 12.2,

12.3, 16(b), and 26.2, as well as the establishment of deadlines for the disclosure of expert

witnesses. There was no objection by Defendant to the Government’s motion. The Court

will address the disclosure of expert witnesses in connection with Defendant’s Motion for

Discovery of Expert Under Rule 16(a)(1)(G), ECF No. 19. See infra ¶ 5.

       2.       Defendant’s Pretrial Motion for Disclosure of 404 Evidence, ECF No. 16, is

GRANTED IN PART and DENIED IN PART.                          Defendant requests immediate

disclosure of evidence the Government intends to offer at trial pursuant to Federal Rule of

Evidence 404(b). The Government objects to the extent Defendant seeks the disclosure of

“intrinsic” evidence and states that it will disclose “extrinsic” Rule 404(b) evidence no later

than 14 days prior to trial. Gov’t’s Consol. Resp. at 1-2, ECF No. 22.

       Rule 404(b) requires the Government to provide reasonable notice before trial when

evidence of a crime, wrong, or other act will be used to “prov[e] motive opportunity, intent,

preparation, plan, knowledge, identity, absence of mistake, or lack of accident.” Fed. R.

Evid. 404(b)(2). “Rule 404(b) . . . applies to the admission of wrongful-act evidence that

                                              2
            CASE 0:20-cr-00081-SRN-TNL Doc. 36 Filed 10/29/20 Page 3 of 8




is extrinsic to the charged offense . . . .” United States v. Ruiz-Chavez, 612 F.3d 983, 988

(8th Cir. 2010). It does not apply to intrinsic evidence. Id.; see also United States v. Beltz,

385 F.3d 1158, 1162 (8th Cir. 2004) (“Evidence that is relevant to the crime charged is not

other crimes evidence.”). “Evidence of other wrongful conduct is considered intrinsic

when it is offered for the purpose of providing the context in which the charged crime

occurred.” Ruiz-Chavez, 612 F.3d at 988 (quotation omitted).

       No later than 14 days prior to trial, the Government shall provide “reasonable

notice” of all “extrinsic” evidence then known to the Government that the Government

intends to offer within the purview of Fed. R. Evid. 404(b). Defendant’s motion is

otherwise denied. If the Government subsequently discovers additional extrinsic evidence,

it shall provide reasonable notice of such evidence as soon as practicable after such

discovery.

       3.       Defendant’s Motion to Compel Attorney for the Government to Disclose

Evidence Favorable to Mr. Maldonado, ECF No. 17, is GRANTED IN PART and

DENIED IN PART. Defendant seeks disclosure of evidence favorable to him under

Brady v. Maryland, 373 U.S. 83 (1963), Giglio v. United States, 405 U.S. 150 (1972), and

their progeny.

       The Government acknowledges its obligations under these authorities, and states

that it has complied and will continue to comply with those obligations. The Government

objects to Defendant’s motion to the extent that it seeks materials “beyond the requirements

of Brady, Giglio, and their progeny.” Gov’t’s Consol. Resp. at 2.



                                              3
         CASE 0:20-cr-00081-SRN-TNL Doc. 36 Filed 10/29/20 Page 4 of 8




       “The [Supreme] Court has extended Brady protection to witness-credibility

evidence when the reliability of the witness ‘may well be determinative of guilt or

innocence.’” United States v. Sigillito, 759 F.3d 913, 930 (8th Cir. 2014) (quoting Giglio,

405 U.S. at 154); see also United States v. Whitehill, 532 F.3d 746, 753 (8th Cir. 2008)

(“Brady applies to exculpatory and impeachment evidence, whether or not the accused has

specifically requested the information.” (citations omitted)). “One reason for this extension

to witness-credibility evidence is because exposure of a witness’s motivation in testifying

is a proper and important function of the constitutionally protected right of cross-

examination.” Sigillito, 759 F.3d at 930 (quotation omitted). The Eighth Circuit Court of

Appeals “ha[s] determined that witness motivations, like the payment of money as an

incentive to change testimony, fall within the Brady disclosure requirement.” Id. (citing

United States v. Librach, 520 F.2d 550, 554 (8th Cir. 1975)). “Furthermore, the prosecutor

must disclose the possibility of a reward that gives the witness a personal stake in the

defendant’s conviction.” Id. (citing United States v. Bagley, 473 U.S. 667, 683 (1985)).

       Nevertheless, “[a] federal criminal defendant generally has no right to know about

government witnesses prior to trial.” United States v. Polk, 715 F.3d 238, 249 (8th Cir.

2013) (quotation omitted); see United States v. Hamilton, 452 F.2d 472, 479 (8th Cir. 1971)

(“The request for statements of witnesses not to be called at trial is merely another way of

determining whether the co-conspirators named in the indictment would be witnesses at

trial, . . . [and] the identity of witnesses is information the government is not normally

required to supply to the criminal defendant.” (quotation omitted)); United States v.



                                             4
            CASE 0:20-cr-00081-SRN-TNL Doc. 36 Filed 10/29/20 Page 5 of 8




Wisman, No. 4:06CR0036 DJS/TCM, 2006 WL 587601, at *2 (E.D. Mo. March 9, 2006)

(“The statements of a non-witness are not discoverable.”).

       Defendant’s motion is granted in part to the extent that the Government shall comply

fully with its obligations under Brady, Giglio, and their progeny and disclose all

exculpatory and impeachment evidence as well as Jencks Act and Federal Rule of Criminal

Procedure 26.2 materials.       If the Government subsequently discovers additional

exculpatory or impeachment evidence, it shall disclose such evidence as soon as practicable

after such discovery. While the Court is not ordering the Government to disclose Jencks

Act materials early, see 18 U.S.C. § 3500(b); United States v. Green, 151 F.3d 1111, 1115

(8th Cir. 1998), the Court encourages the parties to disclose such materials no later than 3

business days before trial.

       To the extent Defendant seeks discovery and disclosures outside the Government’s

obligations under these authorities or seek materials that have already been produced, such

request is denied. See United States v. Johnson, 228 F.3d 920, 924 (8th Cir. 2000)

(“Criminal defendants do not have a general constitutional right to discovery.”).

       4.       Defendant’s Motion for Discovery and Inspection, ECF No. 18, is

GRANTED IN PART and DENIED IN PART. Defendant generally seeks materials

subject to disclosure under Rule 16(a)(1)(A) through (G) of the Federal Rules of Criminal

Procedure. Defendant further requests that, in the event the Government subsequently

discovers additional materials previously requested or ordered to be produced, that his

counsel be notified. The Government acknowledges its obligations under Rule 16 and

states that it has and will continue to comply with such obligations.

                                             5
           CASE 0:20-cr-00081-SRN-TNL Doc. 36 Filed 10/29/20 Page 6 of 8




      Defendant’s motion is granted to the extent that responsive information subject to

disclosure under Rule 16(a)(1)(A) though (F) remains in the Government’s control and has

not yet been produced. And, while the Court has no reason to doubt that the Government

will honor its continuing disclosure obligations under Rule 16(c), any responsive

information or material subject to disclosure under Rule 16(a)(1)(A) through (F) that

subsequently comes into the Government’s possession, knowledge, or control shall be

produced in a timely fashion. The Court will address the disclosure of expert witnesses in

connection with Defendant’s Motion for Discovery of Expert Under Rule 16(a)(1)(G), ECF

No. 19. See infra ¶ 5. To the extent Defendant seeks information or materials outside the

Government’s disclosure obligations under Rule 16(a)(1)(A) through (F) or that have

already been produced, his motion is denied.

      5.       Defendant’s Motion for Discovery of Expert Under Rule 16(a)(1)(G), ECF

No. 19, see also supra ¶ 4, and the Government’s proposal for the disclosure of expert

witnesses, see supra ¶ 1, are GRANTED.

      The parties seek the establishment of deadlines for the disclosure of any testimony

the other intends to use under Rules 702, 703, or 705 of the Federal Rules of Evidence.

See Fed. R. Crim. P. 16(a)(1)(G), (b)(1)(C). The Government provides two conflicting

proposals. Compare Gov’t’s Mot. for Discovery at 2-3 with Gov’t’s Consol. Resp. at 4.

In the first, the Government proposes that the parties make their principal expert

disclosures no later than 30 days before trial and any rebuttal expert disclosures no later

than 10 days prior to trial. Gov’t’s Mot. for Discovery at 2-3. In the second, the

Government proposes that the parties make any expert disclosures 14 days before trial.

                                            6
            CASE 0:20-cr-00081-SRN-TNL Doc. 36 Filed 10/29/20 Page 7 of 8




Gov’t’s Consol. Resp. at 4. Defendant has not proposed or requested a specific timeline

for expert disclosures.

       Consistent with the Government’s initial proposal, no later than 30 days prior to

trial, the parties shall make their principal expert disclosures, and, no later than 10 days

prior to trial, the parties shall make any rebuttal expert disclosures. See Fed. R. Crim. P.

16(a)(1)(G), (b)(1)(C).

       6.       Defendant’s Motion for Government Agents to Retain Rough Notes and

Evidence, ECF No. 20, is GRANTED. Defendant requests an order directing that all law

enforcement agents, including any confidential reliable informants, retain and preserve all

rough notes and evidence taken as part of their investigation. The Government does not

object to the retention of rough notes and evidence but opposes any request for disclosure

of rough notes. Gov’t’s Consol. Resp. at 4.

       Defendant’s request for the retention and preservation of all rough notes and

evidence is granted. To the extent it has not already done so, the Government shall direct

its agents to preserve any rough notes and evidence pertaining to this matter.

       7.       All prior consistent orders remain in full force and effect.




                                  [Continued on next page.]




                                               7
            CASE 0:20-cr-00081-SRN-TNL Doc. 36 Filed 10/29/20 Page 8 of 8




       8.       Failure to comply with any provision of this Order or any other prior

consistent Order shall subject the non-complying party, non-complying counsel and/or the

party such counsel represents to any and all appropriate remedies, sanctions and the like.




Date: October 29 , 2020                                 s/ Tony N. Leung
                                                 Tony N. Leung
                                                 United States Magistrate Judge
                                                 District of Minnesota


                                                 United States v. Maldonado
                                                 Case No. 20-cr-81 (SRN/TNL)




                                             8
